Citation Nr: 1431382	
Decision Date: 07/14/14    Archive Date: 07/22/14

DOCKET NO.  09-14 242	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUES

1.  Entitlement to an initial rating for major depressive disorder (MDD) in excess of 50 percent prior to October 7, 2009, and in excess of 70 percent thereafter.

2.  Entitlement to service connection for posttraumatic stress disorder (PTSD).


ATTORNEY FOR THE BOARD

R. Casadei, Associate Counsel


INTRODUCTION

The Veteran, who is the appellant in this case, served on active duty from April 2001 to August 2004.

This matter comes on appeal before the Board of Veterans' Appeals (Board) from a December 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Philadelphia, Pennsylvania, which, in pertinent part, granted service connection for MDD and assigned a 10 percent rating, effective June 5, 2008, the date of the Veteran's claim for service connection.  The December 2008 rating decision also denied service connection for PTSD.

In a following October 2009 rating decision, the RO granted a 70 percent rating for MDD, effective October 7, 2009.

In a July 2013 letter, the Veteran's former representative, S.S., informed the Board and the Veteran that she would no longer be serving as the representing of record in this appeal.  Subsequently, in a November 2013 letter, S.S. stated that the Veteran wished to withdraw his appeal.  Given that S.S. was no longer the Veteran's representative of record at the time of the November 2013 letter, the Board sent a letter to the Veteran in May 2014 requesting clarification as to whether he wished to withdraw his appeal.  The Veteran was informed that if a response was not received within 30 days of the letter, the Board would assume that he wanted to continue with his appeal.  As the Board has not yet received a response from the Veteran, the Board will proceed with appeal.  

In evaluating this case, the Board has not only reviewed the Veteran's physical claims file, but has also reviewed the file on the "Virtual VA" system to ensure a complete assessment of the evidence.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

In his April 2009 substantive appeal (VA Form 9), the Veteran requested a Travel Board hearing at the RO.  The Veteran was notified that his hearing was scheduled for October 30, 2013.  In an October 14, 2013 written statement, submitted prior to the scheduled hearing, the Veteran requested that the hearing at the RO be rescheduled due to financial and employment reasons.  The Board finds that the Veteran's request to reschedule the hearing was for good cause and the motion to reschedule the hearing is granted.  A remand is therefore required. 

Accordingly, the case is REMANDED for the following action:

Schedule the Veteran for a Travel Board hearing at the RO.  Thereafter, the claims file should be returned to the Board in accordance with current appellate procedures.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).




_________________________________________________
K. J. ALIBRANDO
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



